PER CURIAM.
The second amended petition seeking a belated appeal of the judgment and sentence rendered on September 27, 2012, in Duval County Circuit Court case number 16-2012-CF-000783-AXXX-MA, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. If petitioner requests and qualifies for the appointment of counsel at public expense, the lower tribunal is directed to appoint counsel to represent him in the belated appeal authorized by this opinion.
VAN NORTWICK, ROBERTS, and CLARK, JJ., concur.